Citation Nr: 1324734	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  09-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.  

2.  Entitlement to service connection for arthritis for joints other than the knees and feet.  


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.  He also performed service with the reserve and the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction of the case was subsequently transferred to the RO in Lincoln, Nebraska.  In February 2013, the Board remanded the claim.

With respect to the certified issue of entitlement to service connection for arthritis, while service connection was granted for arthritis of the knees and feet, the appellant's original March 2007 claim of entitlement to service connection was not limited to just these joints.  As such, this issue remains in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's February 2013 remand, pursuant to a March 2009 request, the Veteran was scheduled for a March 2010 Travel Board hearing.  In March 2010, he requested a postponement of his hearing due to a job conflict on the date of the scheduled hearing.  His motion for a postponement was granted in March 2010.  Notwithstanding the February 2013 remand no action has been taken subsequent to the postponement.  Since the RO schedules Travel Board hearings, a remand of this matter is warranted.

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a Travel Board hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2012). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




